Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3 and 13 are objected to because of the following informalities:  "of regenerative brake" should be "of regenerative braking".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “to determine a charging range depending on at least one of an upper charging limit or a lower charging limit using the acquired charging base information and to determine a target amount of charge within the determined charging range”. This presents the alternatives of using either “an upper charging limit” or “a lower charging limit”. However, later in the claim it is claimed that both “the upper 
Claims 6 and 16 recite “a mainly used charging station”. “Mainly used” in this context is a relative term because it isn’t clear whether it means “the most used” or just used relatively more than some other unspecified charging station. In either case “mainly used” isn’t proper terminology and needs to be replaced. For the purpose of examination, Examiner is interpreting “mainly used” as either “the most used” or “relatively more used”.
Claims 7 and 17 recite “determin[ing] the upper charging limit or the lower charging limit as the target amount of charge”. However, claims 1 and 12, from which claims 7 and 17 depend, respectively, recite that the target amount of charge is within the range set by the at least one of the two limits. If the amount of charge is “within” the range set by the limit(s) then it cannot be equal the limit(s).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 10-15, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crombez US PGPUB 2013/0015860.
Regarding claims 1 and 12, Crombez discloses an eco-friendly vehicle [fig. 1] comprising:
a charging controller [fig. 1, battery control module (BCM) 24/vehicle system controller (VSC) 26; pars. 27-28] configured to acquire charging base information [pars. 51-52; VSC 26 makes predictions based on prior driving history/patterns] , and including a processor configured to determine a charging range depending on at least one of an upper charging limit or a lower charging limit using the acquired charging base information and to determine a target amount of charge within the determined charging range [fig. 4, steps 86-94; pars. 9, 52, 60-64; the VSC 26 sets an upper charging limit based on an amount which will allow for acceptance of regenerative braking and a lower charging limit based on the amount of power needed for the next drive cycle, including how far the vehicle is from a future destination (pars. 52 & 62), and then chooses target SOC within the range]; and
a charger configured to charge a battery using external power to satisfy the determined target amount of charge [figs. 1 & 2; charging system 12 uses power from 
wherein the processor is further configured to: 
determine the upper charging limit based on an available charging time [fig. 4, steps 86-94; pars. 7, 9-10, 52, 60-64; the VSC 26 sets an upper charging limit based on an amount which will allow for acceptance of regenerative braking, in consideration based on how much power is expected to be recovered during braking times during upcoming trips, thus an available charging time (time/timing of regenerative braking charging; pars. 7, 10, 48, 55 & 63)]; and
determine the lower charging limit based on a predicted remaining driving distance [fig. 4, steps 86-94; pars. 9, 52, 60-64; a lower charging limit based on the amount of power needed for the next drive cycle, including how far the vehicle is from a future destination (pars. 52 & 62)].
Regarding claim 2, Crombez discloses wherein the charging base information includes at least one of past driving history, past charging history, a charging cost of a current charging station, or an available charging time [pars. 51-52; VSC 26 makes predictions based on prior driving history/patterns].
Regarding claims 3 and 13, Crombez discloses wherein the processor adjusts the upper charging limit based on the available charging time in consideration of regenerative brake [fig. 4, steps 86-94; pars. 9, 52, 60-64 & 72-75; the VSC 26 sets an upper charging limit based on an amount which will allow for acceptance of regenerative braking and a lower charging limit based on the amount of power needed for the next 
Regarding claims 4 and 14, Crombez discloses wherein the processor adjusts the upper charging limit in consideration of at least one of an occurrence ratio of limiting the regenerative brake after full charging or a regenerative brake amount of a downhill road expected to be present on a driving path after charging [fig. 4, steps 86-94; pars. 9, 52, 60-64 & 72-75; the VSC 26 sets an upper charging limit based on an amount which will allow for acceptance of regenerative braking; the predicted amount of regenerative braking can be based on predictive driving route including the “downhill grades” (par. 52)].
Regarding claims 5 and 15, Crombez discloses wherein the processor adds energy required to drive the predicted remaining driving distance to a preset minimum amount of charge [par. 62; the minimum charge level includes enough energy for both the vehicle to propel itself to the future destination and still have a charge level above a preset minimum of “for example, five percent (5%)”].
Regarding claims 7 and 17, Crombez discloses wherein the processor determines the upper charging limit or the lower charging limit as the target amount of charge [fig. 4, steps 86-94; pars. 9, 52, 60-64; determining the target SOC].
Regarding claims 10 and 19, Crombez discloses further comprising correcting the determined target amount of charge to a new target amount of charge according to a preset minimum unit value of an SOC of the battery preset in a setting or by a correction command from a user [par. 62; the minimum charge level includes enough energy for both the vehicle to propel itself to the future destination and still have a 
Regarding claim 11, Crombez discloses a non-transitory computer readable recording medium having recorded thereon a program for executing the method of claim 1 [par. 34].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Crombez US PGPUB 2013/0015860 in view of Hershkovitz et al. US PGPUB 2015/0039391.
Regarding claims 8 and 18, Crombez does not explicitly disclose wherein the processor determines the lower charging limit as the target amount of charge when a current charging station cost is more expensive than a charging cost based on a past charging history, and 
determines the upper charging limit as the target amount of charge when the current charging station cost is cheaper than the charging cost based on the past charging history.

It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Crombez to further include wherein the processor determines the lower charging limit as the target amount of charge when a current charging station cost is more expensive than a charging cost based on a past charging history, and determines the upper charging limit as the target amount of charge when the current charging station cost is cheaper than the charging cost based on the past charging history for the purpose of reducing the cost of charging, as taught by Hershkovitz (pars. 191-193).

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Crombez US PGPUB 2013/0015860 in view of Nicholson et al. US PGPUB 2015/0188324.
Regarding claims 9 and 20, Crombez discloses wherein the processor is further configured to determine a charging method based on the charging range [fig. 4, steps 86-94; pars. 9, 52, 60-64; determining the target SOC, within a range].
Crombez does not explicitly disclose wherein the processor changes a current charging method to another charging method when an amount of charge by the current charging method does not satisfy the lower charging limit during the available charging time or the amount of charge by the current charging method is greater than the upper charging limit during the available charging time.
However, Nicholoson discloses a battery charging system wherein the processor changes a current charging method to another charging method when an amount of charge by the current charging method does not satisfy the lower charging limit during the available charging time or the amount of charge by the current charging method is greater than the upper charging limit during the available charging time [pars. 7-8, 32, 40 & 42; fig. 2B; the current can be increased or decreased based on the time available to charge the battery to a particular level].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Crombez to further include wherein the processor changes a current charging method to another charging method when an amount of charge by the current charging method does not satisfy the lower charging limit during the available charging time or the amount of charge by the current charging method is greater than the upper charging limit during the available charging time for the purpose of maintaining or increasing the longevity of the battery by avoiding charging at a higher .

Allowable Subject Matter
Claims 6 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
With respect to claims 6 and 16, the following is an examiner' s statement of reasons for allowance: the prior art fails to further teach or suggest “wherein the processor is further configured to determine the predicted remaining driving distance to be a greater value between a distance obtained by subtracting a today driving distance from a distance that satisfies a preset probability in probability distribution of a daily driving distance and a second distance to a mainly used charging station from a current charging station” in combination with all the other elements recited in claims 1 and 12, respectively.

Conclusion




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859